Title: Monday March 17th. 1766.
From: Adams, John
To: 


       Rain. A Piece in Evening Post March 10th. Remarks and Observations on Hutchinson’s History. The Writer seems concerned least his Country men should incur the Censure of hissing from the stage all Merit of their own Growth.
       But Q. Allowing Mr. Hutchinsons great Merit, what Disposition has his Country men discovered to hiss it from the Stage? Has not his Merit been sounded very high by his Country men?—for 20 Years? Have not his Countrymen loved, admired, revered, rewarded, nay almost adored him? Have not 99 in an 100 of them really thought him, the greatest and best Man in America? Has not the Perpetual Language of many Members of both Houses, and of a Majority of his Brother Councillors been, that Mr. Hutchinson is a great Man, a pious, a wise, a learnd, a good Man, an eminent Saint, a Phylosopher &c, the greatest Man in the Province, the greatest on the Continent? Nay have not many proceeded almost to Nay has not the Affection and Admiration of his Countrymen, arisen so high, as often to style him, the greatest and best Man in the World? that they never saw nor heard, nor read of such a Man?—a Sort of Apotheosis like that of Alexander and that of Caesar while they lived?
       As to Rewards, have they not admitted him to the highest Honours, and Profits, in the Province? Have they not assisted him chearfully in raising himself and his family to allmost all the Honours and Profits—to the Exclusion of much better Men? Have they not rewarded him so far, as to form invincible Combinations to involve every Man of any Learning and Ingenuity, in generall Detestation, Obloquy, and Ruin, who has been so unfortunate as to think him rather too craving?
       There is also another Piece, in the same Paper, called Remarks on the Times, possibly by the same Hand—about Political Enthusiasm, disordered Pulses, Precipices, Vertigoes, falling on ragged Cliffs, Men of hot enthusiastical Turn of Mind, &c.
       Went to Town Meeting thro a fierce Wind, a soaking Rain, and miry Roads and Banks of Snow.
      